Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment dated 04/26/2019, claims 1-14 have been canceled. Claims 15-26 have been newly added. Claims 15-26 have been examined.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15-18, 20-23 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Rambhia (U.S. Patent Application Publication 2006/0075135), and further in view of Isozaki et al. (U.S. Patent Application Publication 2006/0085644; hereafter “Isozaki”).
	For claims 15 and 25, Rambhia teaches a concealment device and computer readable medium (note paragraph [0026], computer-readable medium) comprising:
	processing circuitry (note paragraph [0025], processing unit) to:
	generate a plurality of random numbers from a plurality of seeds (note paragraph [0052], bit pattern is generated from a seed derived as part of startup; since startup occurs more than once, this leads to a plurality of random numbers from a plurality of seeds);
	conceal concealment target data which is a concealment target by using the plurality of random numbers generated (note paragraphs [0039] and [0052]-[0053], sources mixes random bits with sensitive data; source XORs outgoing data); and
	transmit concealed data which is the concealment target data concealed to a data analysis device (note paragraphs [0039] and [0052]-[0053], concealed data is transmitted from source to destination), 

	Rambhia differs from the claimed invention in that they fail to teach:
	transmit any seed among the plurality of seeds to the data analysis device.

	Isozaki teaches:


	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the concealing sensitive data using random data generated from a seed of Rambhia and the sending the seed from a transmitter to a receiver of Isozaki. It would have been obvious because a simple substitution of one known method (data transmitter provides the seed for communication of Isozaki) for another (data receiver provides the seed or transmitter and receiver mutually derive the seed of Rambhia) would yield the predictable results of both the data transmitter and receiver gaining possession of a seed used for generating random data and concealing sensitive data in communication.


	For claims 20 and 26, the combination of Rambhia and Isozaki teaches a data analysis device and computer readable medium (note paragraph [0026] of Rambhia, computer-readable medium) comprising:
	processing circuitry (note paragraph [0025] of Rambhia, processing unit) to:
	receive concealed data which has been concealed by a concealment device by using a plurality of random numbers generated from a plurality of seeds (note paragraphs [0039] and [0052]-[0053] of Rambhia, sources mixes random bits with sensitive data; source XORs outgoing data), from the concealment device (note 
	receive any seed among the plurality of seeds, from the concealment device (note paragraphs [0093] and [0102] of Isozaki, transmitter sends seed and seed list to receiver);
	restore any random number among the plurality of random numbers from a seed received (note paragraph [0095] of Isozaki, receiver confirms the seed value and calculates the content key); and remove a random number from the concealed data by using a random number restored (note paragraphs [0040] and [0052]-[0053] of Rambhia, destination reverses altered data to reconstruct sensitive data; destination XORs incoming data). 


	For claims 16 and 21, the combination of Rambhia and Isozaki teaches claims 15 and 20, wherein the processing circuitry generates the plurality of random numbers by applying a random-number generation algorithm to the plurality of seeds (note paragraph [0052] of Rambhia, both source and destination generate random bit pattern from seed; paragraphs [0083] and [0095] of Isozaki, random number seed is generated and used to generate contents key), and
	transmits the concealed data to the data analysis device that can restore a same random number as a random number generated by the processing circuitry by applying the random-number generation algorithm to a seed (note paragraph [0052] of Rambhia, both source and destination generate random bit pattern from seed; paragraph [0095] of 

	For claims 17 and 22, the combination of Rambhia and Isozaki teaches claims 15 and 20, wherein the processing circuitry transmits any seed among the plurality of seeds to the data analysis device (note paragraphs [0093] and [0102] of Isozaki, transmitter sends seed and seed list to receiver), when a seed disclosure request is made from the data analysis device after transmission of the concealed data to the data analysis device (note paragraphs [0092] and [0101] of Isozaki, receiver makes contents reception request, which functions as a seed disclosure request; receiver makes contents confirmation request, which functions as a request for seed list) and disclosure of a seed is approved by a determination device that performs determination whether or not to approve the disclosure of the seed (note paragraph [0091] of Isozaki, approval of seed disclosure is made when receiver successfully performs authentication and key exchange with transmitter).

	For claims 18 and 23, the combination of Rambhia and Isozaki teaches claims 17 and 22, wherein the processing circuitry generates K (K>2) random numbers by using K seeds (note paragraph [0099] of Isozaki, transmitter updates the seed value and uses it calculate a new contents key, i.e. random numbers), and transmits to the data analysis .

Allowable Subject Matter
5.	Claims 19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCullough et al. (U.S. Patent Application Publication 2010/0254533) teaches a smart meter using a seed value to generate a key for encrypting network communications (note paragraphs [0015] and [0040]).

Tatourian et al. (U.S. Patent Application Publication 2016/0171632) teaches a smart meter masking power usage data (note paragraph [0026]).



7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711.  The examiner can normally be reached on 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/David J Pearson/Primary Examiner, Art Unit 2438